WHATLEY, Judge.
Brent Eugene Smith appeals the summary denial of his motion to withdraw plea. The trial court denied the motion as untimely, but did not attach any documents to support this finding. Based on the case number, the trial court’s order is likely correct. Nonetheless, nothing in the record conclusively shows that. We affirm because Smith’s motion was facially insufficient. This affirmance is however without prejudice to any right Smith might have to file a timely and facially sufficient motion pursuant to Florida Rule of Criminal Procedure 3.850.
Affirmed.
BLUE, C.J., and DAVIS, J., concur.